                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

BLACKROCK ENGINEERS, INC.,             )
                                       )
                      Plaintiff,       )
                                       )                       JUDGMENT IN A
                                       )                       CIVIL CASE
v.                                     )                       CASE NO. 7:15-cv-250-D
                                       )
DUKE ENERGY PROGRESS, LLC, AMEC        )
FOSTER WHEELER ENVIRONMENT AND         )
INFRASTRUCTURE, INC, and CHARAH, INC., )
                                       )
                      Defendants.      )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that on March 29, 2016, defendant Charah,
Inc. was dismissed by voluntary dismissal filed by the plaintiff.


IT IS FURTHER ORDERED, AND DECREED that on December 18, 2018, defendant AMEC
Foster Wheeler Environment and Infrastructure, Inc. was dismissed by a stipulation of dismissal.


IT IS FURTHER ORDERED, AND DECREED that the court GRANTS IN PART and DENIES
IN PART BlackRock's motion for partial summary judgment [D.E. 120], GRANTS IN PART
and DENIES IN PART Duke Energy's motion for summary judgment [D.E.132], GRANTS IN
PART and DENIES IN PART Duke Energy's first motion to strike [D.E. 161], DENIES Duke
Energy's second motion to strike [D.E. 204], GRANTS BlackRock's motion for an extension
[D.E. 222], and DENIES as moot Duke Energy's motion for adjudication [D.E. 224].

This Judgment Filed and Entered on September 9, 2019, and Copies To:
Howard B. Rockman                                      (via CM/ECF electronic notification)
Gary K. Shipman                                        (via CM/ECF electronic notification)
William Cory Reiss                                     (via CM/ECF electronic notification)
William Grainger Wright, Sr.                           (via CM/ECF electronic notification)
Mark E. Anderson                                       (via CM/ECF electronic notification)
Joan S. Dinsmore                                       (via CM/ECF electronic notification)
Rachelle H. Thompson                                   (via CM/ECF electronic notification)
Valyce M. Davis                                        (via CM/ECF electronic notification)
David G. Redding                                       (via CM/ECF electronic notification)
Joseph Raymond Pellington   (via CM/ECF electronic notification)
John Mark Wilson            (via CM/ECF electronic notification)
Kathryn G. Cole             (via CM/ECF electronic notification)
Andrew Kent McVey           (via CM/ECF electronic notification)


DATE:                       PETER A. MOORE, JR., CLERK
September 9, 2019                  (By) /s/ Nicole Sellers
                                   Deputy Clerk
